FILED
                           NOT FOR PUBLICATION                              JUN 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: STEPHEN YAGMAN,                           No. 11-56245

STEPHEN YAGMAN, attorney                         D.C. No. 2:11-mc-00025-ABC
disciplinary matter,

              Appellant.                         MEMORANDUM *



                   Appeal from the United States District Court
                       for the Central District of California
                 Audrey B. Collins, Chief District Judge, Presiding

                        Argued and Submitted June 4, 2012
                              Pasadena, California

Before: B. FLETCHER, BYBEE, and BEA, Circuit Judges.

      Stephen Yagman appeals the disbarment order issued by the United States

District Court for the Central District of California. We have jurisdiction under 28

U.S.C. § 1291, and we affirm. We review for abuse of discretion. See In re

Corrinet, 645 F.3d 1141, 1145 (9th Cir. 2011).

      Yagman argues that the district court erred by disbarring him because the

California disbarment, upon which the federal disbarment was based, “was effected


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
without a full hearing or due process.” The district court found that although

Yagman did not receive an evidentiary hearing, “he did file a brief in opposition

[to disbarment], which the [California State Bar] Review Department noted and

considered prior to recommending disbarment.” Because Yagman had the

opportunity to, and in fact did, file briefing opposing his disbarment, and because

“[t]he opportunity to brief the issue fully satisfies due process requirements,” Pac.

Harbor Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir.

2000), Yagman received due process.

      Yagman next argues that because his conviction for bankruptcy fraud under

18 U.S.C. § 157 “was a legal impossibility, it could not serve as a basis for

disbarment.” Even assuming California disbarred him solely on the basis of his

§ 157 conviction, Yagman cannot now challenge the validity of that conviction

because it is immune from collateral attack in disciplinary proceedings. See

Standing Comm. on Discipline v. Ross, 735 F.2d 1168, 1170–71 (9th Cir. 1984)

(“Ross first contends that his convictions were politically motivated, but we need

not consider that argument. Ross chose not to appeal his convictions directly and

they are not subject to retrial or collateral attack in the disciplinary forum.”).

Yagman challenged his bankruptcy fraud conviction on appeal to this court, and

we upheld it. See United States v. Yagman, 345 F. App’x 312, 313 (9th Cir. 2009)


                                            2
(affirming conviction for bankruptcy fraud after considering Yagman’s

arguments). Yagman’s guilt is therefore final and may not be collaterally attacked

in a disciplinary proceeding.1 The district court did not err in reciprocally

disbarring Yagman.

      AFFIRMED.




      1
         Yagman also claims that it would be a “[g]rave injustice” for him to be
disbarred because it would leave many people “without the ability to have their
cases heard because no one except Yagman would take some of those cases.” The
district court did not abuse its discretion in finding Los Angeles “‘blessed with an
abundance of highly competent and committed civil rights attorneys’” that could
litigate cases in Yagman’s place.
        In support of this argument, Yagman asks us to take judicial notice of his
curriculum vitae and Wikipedia page. We decline to do so. See Fed. R. Evid.
201(b)(2).

                                           3